Citation Nr: 1433705	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-39 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a service connection for an acquired psychiatric disorder, to include a major depressive disorder or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from November 1995 to May 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Oakland, California.

The issues of whether new and material evidence has been received sufficient to reopen claims of entitlement to service connection for radiculopathy of the left and right lower extremities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Correspondence (VBMS), June 2014.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for right ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's PTSD and major depressive disorder are etiologically related to a disease, injury, or event in service.

2.  The most probative evidence of record does not establish that the Veteran has had a left ear hearing loss disability as defined by VA regulations at any time during the period on appeal.

CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, PTSD and a major depressive disorder were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Service connection for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385, 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board has granted the Veteran's claim herein.  Based thereon, the Board finds that any error under the VCAA with regard to the Veteran's acquired psychiatric disorder claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claim for service connection for left ear hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

The Board finds that a September 2010 notice letter satisfied the duty to notify provisions.  The letter informed the Veteran of what information or evidence was needed to support her claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice also included notice of how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

The Board also finds that VA's duty to assist has also been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have generally all been associated with the claims file.  She has not identified any outstanding records for VA to obtain.  

The Board acknowledges that the Veteran's right ear hearing loss claim is being remanded herein because her separation examination report and separation report of medical history have not been associated with the claims file.  In that regard, the Board acknowledges that where service records are unavailable, VA generally has a heightened duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The absence of service records, however, does not obviate the need for probative evidence of current disability and a link to active duty.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, the Board finds that the issue of entitlement to service connection for left ear hearing loss is nevertheless ready for decision because, as explained in detail below, there is no evidence of a current left ear hearing loss disability as defined by 38 C.F.R. § 3.385, and any missing evidence in her separation medical records would not relate to whether she has a current left ear hearing loss disability for VA purposes.  Therefore, the Board emphasizes that the Veteran is not prejudiced by a final decision on her hearing loss claim herein as it relates to her left ear, and the duty to assist in this instance does not require a remand for the separation examination report and report of medical history with regard to her left ear hearing loss claim, as it would only serve to unreasonably delay a final decision on the claim.

VA's duty to assist also generally includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in November 2010, with a March 2012 addendum opinion.  The examination report, taken together with the addendum opinion, reflect that the VA examiner reviewed the claims file, interviewed the Veteran, examined her, and provided adequate audiological testing results and explanation of such results upon which to base a decision with regard to the Veteran's left ear hearing loss claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted under 38 C.F.R. § 3.309(a) on a presumptive basis for certain "chronic" diseases, including sensorineural hearing loss, if manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  A veteran may also establish service connection for a "chronic" disease by demonstrating continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

A.  Acquired Psychiatric Disorder

The Veteran served on active duty from November 1995 to May 2002.  She claims that she has an acquired psychiatric disorder, to include PTSD and a major depressive disorder, that is related to a miscarriage and subsequent hemorrhaging that required emergency hospitalization and a dilation and curettage (D&C) in April 2002 during her active service.

The Veteran has reported that at 14 weeks of pregnancy, she miscarried two days before leaving Germany to stay with her mother-in-law in the U.S., with her then-husband still away attending NCO school in Germany.  She has reported that after arriving at her mother-in-law's in the U.S., she began hemorrhaging, and that she was taken to the hospital by ambulance and a D&C was performed.  See VA Treatment Record, January 2008.

Records dated in April 2002 from Coastal Community Hospital reflect that the Veteran had pre-operative diagnoses of incomplete abortion and severe hemorrhage, and that a D&C was performed.

Records in the claims file reflect that the Veteran and her former husband divorced in April 2005.

A December 2007 VA treatment record (not relating to mental health complaints) reflects that the Veteran became teary eyed when she mentioned her history of a miscarriage, and that she was referred for psychiatric counseling.

A January 2008 VA psychiatric evaluation report reflects that it was noted that this was the first time the Veteran had ever discussed her history of the miscarriage.  The Veteran's symptoms were noted as including chronic worry that something might happen to her five year old son, nightmares, daily avoidance of thoughts of the miscarriage, guilt, sadness, irritability, and increased startle response and vigilance related to her son's safety.  Her affect was noted as tearful and anxious.  It was noted that her family prompted her to seek treatment due to her anxiety and worry over her son's safety.  A diagnosis of PTSD, chronic, status post miscarriage was recorded.  The examiner went on to note that the Veteran's symptoms of intrusive thoughts/memories, avoidance behavior, irritability, and sleep disruption/nightmares were consistent with PTSD.  It was noted that she continued to function regardless of her symptoms, but that they had adverse consequences including the end of her marriage.

Subsequent VA treatment records dated in 2008 reflect that the Veteran completed nine PTSD prolonged exposure therapy sessions.  These records reiterate that the Veteran has PTSD due to her miscarriage and traumatic hemorrhage and D&C in service, and it is noted that she experiences flashbacks of the clot emerging vaginally, she dreams of her son dying, she avoids talking or reading about miscarriages, she is socially withdrawn, places blame on herself for the miscarriage and for not communicating with her husband, and that she had anger towards him because he was not available to her.  See February 5, 2008.  An April 2008 progress note relating to her eighth session reflects that she reported difficulty throwing away the blood clot, and that she was starting to become angry with her husband, whereas priorto she directed all blame and anger at herself.  These records also reflect diagnosed major depressive disorder due to the miscarriage.

The Veteran was provided with a VA examination in September 2008, with an October 2008 addendum.  The VA examiner opined that the Veteran did not meet the diagnostic criteria for PTSD because she did not have symptoms involving avoidance of stimuli associated with the trauma, increased arousal such as hypervigilance, because her difficulty with sleep and concentration were related to depression, and she did not experience intrusive thoughts of the miscarriage.  The examiner went on to opine that the Veteran had a major depressive episode that is less likely as not related to the in-service miscarriage, and more likely than not due to her divorce and being a single parent.  The examiner noted that the Veteran's husband had an affair around the time the Veteran gave birth to their son (in 2003), and that he was not present for the birth.

As shown above, the Board is left with conflicting opinions as to whether the Veteran currently has PTSD.  While the Board acknowledges that the VA examiner opined that the Veteran does not meet the diagnostic criteria due to a lack of symptoms of avoidance of stimuli associated with the trauma, increased arousal such as hypervigilance, and intrusive thoughts, the Board notes that all of these symptoms are clearly shown in the Veteran's VA treatment records.  Therefore, the Board has resolved doubt in the Veteran's favor and ultimately finds that the Veteran is shown to have PTSD.

With regard to whether the Veteran's PTSD and major depressive disorder diagnosed by VA clinicians are related to her in-service miscarriage, the Board is again left with conflicting evidence.  On the one hand, the VA treatment records uniformly reflect that the Veteran's reported stressor, and the focus of her prolonged exposure therapy for PTSD, was her miscarriage.  By contrast, the VA examiner appears to have conjectured that the Veteran's depression is related to her divorce and being a single parent - apparently based merely on the timeline of events, i.e., because she was treated at the VA medical center starting in 2007 after her divorce in 2005.  As the VA examiner's opinion appears to be based in part on mere conjecture, the Board finds that it does not outweigh the probative value of the VA treatment records showing that VA clinicians opined that the Veteran's PTSD and major depressive disorder are related to her in-service miscarriage.  Therefore, as the evidence is in relative equipoise, the Board will grant the claim for service connection for PTSD and a major depressive disorder.

In summary, having resolved doubt in favor of the Veteran, service connection for PTSD and a major depressive disorder is granted.

B.  Left Ear Hearing Loss

With regard to claims involving hearing loss, the Court of Appeals for Veterans Claims (Court) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).

The Veteran claims that she has bilateral hearing loss as a result of in-service noise exposure.  Her claim as it relates to her right ear is being remanded below for further development.

With regard to her claimed left ear hearing loss, a November 2010 VA examination report reflects that audiological testing revealed pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg.
LEFT
10
5
20
15
15
13.75

Her speech recognition score (using Maryland CNC) was 94 percent in the left ear.  The examiner noted that that the Veteran's left ear pure tone thresholds were within a normal range, and that her left ear speech recognition was excellent.  Therefore, the examiner opined that the Veteran's left ear hearing was normal, and added that the Veteran did not meet the criteria for a left ear hearing loss disability under VA regulations.

None of the Veteran's post-service VA or private treatment records reflect any complaints of hearing loss or audiological test results.

In light of the above, the Board finds that a preponderance of the evidence is against a finding that the Veteran has a current left ear hearing loss disability for VA compensation purposes.  As shown above, the VA examiner opined that the Veteran's left ear pure tone thresholds were clinically normal, and that her speech recognition was excellent.  Audiological testing by the VA examiner did not reveal any auditory thresholds of 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz at 26 decibels or greater, or a speech recognition score using the Maryland CNC word lists of less than 94 percent.  Nor is such shown in any of the other medical evidence of record.  Therefore, there is no evidence of record reflecting auditory thresholds or Maryland CNC speech recognition scores meeting the requirements of 38 C.F.R. § 3.385 for a left ear hearing loss disability for VA purposes.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of left ear hearing loss meeting the criteria set forth in 38 C.F.R. § 3.385, there can be no service connection for left ear hearing loss.  See id.

The Board acknowledges that the Veteran is competent to report certain symptomatology, such as experiencing difficulty hearing in her left ear.  The Veteran is not shown to be competent, however, to diagnose herself with a left ear hearing loss disability as defined by the criteria of 38 C.F.R. § 3.385, which must be based on audiological testing as described above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the preponderance of the evidence is against granting service connection for left ear hearing loss.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).
ORDER

Entitlement to service connection for PTSD and a major depressive disorder is granted.

Entitlement to service connection for left ear hearing loss is denied.


REMAND

A.  Right ear hearing loss

The Veteran also claims entitlement to service connection for right ear hearing loss as a result of noise exposure in service.

As an initial matter, the November 2010 VA examination report reflects a speech recognition score of 88 percent in the Veteran's right ear.  Therefore, the Veteran clearly meets the criteria for a right ear hearing loss disability for VA purposes as defined by 38 C.F.R. §3.385.

The Veteran's DD Form 214 reflects that her military occupational specialty was that of a motor transport operator.  She reports exposure to loud noise from driving large vehicles such as tractor trailers, cattle trucks, and buses.  See Statement, March 2013.  Based on the Veteran's MOS, the Board finds the Veteran's reported noise exposure to be credible, and therefore finds evidence of acoustic trauma.

The Veteran's service treatment records, and post-service private and VA treatment records are silent as to any notations regarding hearing loss.  

The Board notes, however, that the Veteran's separation examination report and report of medical history (if any) are missing from the claims file.  Therefore, the Board finds that the Veteran's claim for right ear hearing loss should be remanded so that a copy of the Veteran's separation examination report and report of medical history may be associated with the claims file.

The Veteran was afforded a VA examination in November 2010, and the record contains a March 2012 addendum.  In short, the examiner opined that the Veteran's right ear hearing loss is less likely than not related to her active service, without providing any detailed rationale except to note that there was no separation examination report in the claims file, that an audiogram from 1996 (around one year into her active service) did not show a significant shift in pure tone thresholds, and that any shift in the thresholds shown in the 1996 audiogram had "resolved" (despite the fact that the Veteran meets the criteria for a right ear hearing loss disability for VA purposes, as conceded by the examiner in his report).  

The Board finds the above VA examiner's opinion to be inadequate upon which to base a decision.  On remand, the VA examiner who provided the November 2010 VA examination and March 2012 addendum opinion should be asked to review any separation examination report and report of medical history obtained pursuant to this remand, and to further clarify whether the Veteran's right ear hearing loss had its onset during service or is otherwise related to her active service.  If copies of the separation examination report and report of medical history are found to be unavailable, the VA examiner should nevertheless be asked to clarify the etiology of the Veteran's right ear hearing loss.

B.  Tinnitus

The Veteran also claims entitlement to service connection for tinnitus as a result of conceded in-service acoustic trauma from large vehicles.

The Board finds that a remand of the Veteran's tinnitus claim is necessary based on the fact that her separation examination report and report of medical history have not yet been associated with the claims file.

The November 2010 VA audiological examination report reflects that the examiner noted that the Veteran reported experiencing buzzing in her ears, and the VA examiner opined that the Veteran's tinnitus was not related to her hearing loss, and that referral to another appropriate provider was required for a determination of etiology.

In light of the fact that the November 2010 VA examiner (an audiologist) was unable to provide an opinion as to the etiology of the Veteran's tinnitus and suggested referral to a different provider, the Board finds that on remand, the Veteran should be afforded a new VA examination with an ear, nose, and throat (ENT) specialist to address the nature and etiology of the Veteran's claimed tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Request from all appropriate sources copies of the Veteran's outstanding separation examination report and report of medical history, as well as any other outstanding service treatment records, and associate them with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file, and notice of such should be sent to the Veteran.

2.  After the above development has been completed, ask the same VA examiner who performed the November 2010 VA examination and prepared the March 2012 addendum to review any newly associated service treatment records, a copy of this remand, and the rest of the claims file, and to clarify whether it is "at least as likely as not" (50-50 probability) that the Veteran's right ear hearing loss disability for VA purposes had its onset in service or within one year of separation from service, or whether it is otherwise related to her active service, including conceded in-service noise exposure from large vehicles (e.g., tractor trailers, cattle trucks, and buses, see March 2013 statement) based on the Veteran's military occupational specialty of a motor transport operator.

The VA examiner is asked to provide a thorough rationale for his conclusions (other than simply a lack of a separation examination and lack of a significant shift in thresholds by 1996).

The Board also emphasizes that the Veteran's right ear audiological testing results from the November 2010 VA examination meet the requirements for a disability for VA purposes (i.e., it has not "resolved" for VA purposes).

3.  After the above development in paragraph (1) has been completed, obtain a new VA examination with an ENT specialist to address the nature and etiology of the Veteran's tinnitus.  The examiner is asked to obtain a complete history from the Veteran referable to her tinnitus symptoms.  Based on a review of the record and an examination of the Veteran, the examiner should offer an opinion as to whether it is "at least as likely as not" (50-50 probability) that the Veteran has tinnitus that had its onset in service or is otherwise related to her active service, including conceded in-service noise exposure from large vehicles (e.g., tractor trailers, cattle trucks, and buses, see March 2013 statement) based on the Veteran's military occupational specialty of a motor transport operator.

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


